



Exhibit 10.2.10
CAVCO INDUSTRIES, INC. 2005 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
(for Non-Employee Directors)


          This Restricted Stock Unit Agreement (the “Restricted Stock Unit
Agreement”, “RSU Agreement” or “Agreement”) is made and entered into as of
                                   , 20        (the “Grant Date”) by and
between Cavco Industries, Inc., a Delaware corporation (“Cavco” or the
“Company”), and                                    (the “Grantee”), a
non-employee director of the Company, pursuant to the Cavco Industries, Inc.
2005 Stock Incentive Plan, as amended (the “Plan”). Except as defined herein (or
as provided in Exhibit “A” attached hereto), capitalized terms used but not
defined in this Agreement shall have the same meanings ascribed to them in the
Plan.


1.
Grant of Restricted Stock Units.



          On the Grant Date and subject to the terms of this Agreement and the
Plan, including Section 11 of the Plan, the Company grants to the Grantee an
Award of ______ Restricted Stock Units (“Restricted Stock Units” or “RSUs”).
Each Restricted Stock Unit represents the right to receive one share of the
Company’s common stock, par value $.01 per share (“Common Stock”), subject to
the terms and conditions set forth in this Agreement and the Plan.
Notwithstanding the foregoing or any other provision set forth herein, this
Agreement will automatically terminate and be void and this grant of Restricted
Stock Units shall automatically be rescinded and withdrawn and be of no force or
effect if the Grantee fails to sign this Agreement and return it to the Company
on or before the 30th day after the Grant Date.
 
2.
Relationship to Plan; Administration; Compliance with Law.



          This Award is subject to all of the terms, conditions and provisions
of the Plan and administrative interpretations thereunder, if any, which have
been adopted by the Administrator from time to time. The Plan and this Award
shall in all respects be administered by the Administrator (or its designee) in
accordance with the terms of and as provided in the Plan. The Administrator (or
its designee) shall have the sole and complete discretion with respect to all
matters reserved to it by the Plan and decisions of the Administrator (or its
designee) with respect thereto and to this Agreement shall be final and binding
upon the Grantee and the Company. In the event of any conflict between the terms
and conditions of this Agreement and the Plan, the provisions of the Plan shall
control.


Consistent with the Plan, the issuance and transfer of Common Stock in
connection with the Restricted Stock Units shall be subject to compliance by the
Company and the Grantee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s shares of Common Stock may be listed. No shares of Common
Stock shall be issued or transferred unless and until any then applicable
requirements of state and federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel.


3.
Vesting; Forfeiture.



Subject to the other conditions in this Agreement and the Plan and the Grantee’s
continued service, the Restricted Stock Units shall fully vest and the
restrictions on the Restricted Stock Units will lapse on the earlier to occur
of: (a) the 12 month anniversary of the Grant Date; and (b) the Company’s next
annual meeting of stockholders following the Grant Date, provided, that, the
Restricted Stock Units will immediately vest upon the Grantee’s death,
Disability, or Change in Control (each such date a “Vesting Date”). If the
Grantee’s service terminates for any other reason before all of his or her
Restricted Stock Units have vested, the Grantee’s unvested Restricted Stock
Units shall be automatically forfeited upon such termination of service and the
Company shall not have any further obligations to the Grantee under this
Agreement.





--------------------------------------------------------------------------------





4.
Payment.



(a)
General. Subject to Section 4(b), below, within 10 days of the applicable
Vesting Date, the Company shall deliver or cause to be delivered to the Grantee
shares of Common Stock (including, without limitation, through a book entry
credit or electronic delivery of certificates) in respect of the Restricted
Stock Units that have vested.



(b)
Deferral Election. The Grantee shall be given the opportunity to timely elect,
pursuant to the Deferral Election Form attached hereto as Exhibit “B” (the
“Election Form”), to receive his or her shares of Common Stock at a date later
than the payment date described in Section 4(a) above. The Election Form must be
timely completed, executed by the Grantee, dated, and delivered to the to the
Secretary of the Company prior to the Grant Date. If the Grantee fails to
deliver to the Secretary the signed Election Form prior to the Grant Date, the
applicable payment date set forth in Section 4(a) will apply. Once the Grantee
delivers the signed Election Form to the Secretary of the Company, such election
shall be irrevocable.

          
5.
Delivery of Shares.



          The Company shall not be obligated to deliver any shares of Common
Stock if counsel to the Company determines that such sale or delivery would
violate any applicable law or any rule or regulations of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Stock is listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the delivery of shares of Common Stock to comply with
any such law, rule, regulations or agreement.


6.
Notices.



          Notice or other communication to the Company with respect to this
Award must be made in the following manner, using such forms as the Company may
from time to time provide: (a) by electronic means as designated by the
Administrator; (b) by registered or certified United States mail, postage
prepaid, to Cavco Industries, Inc., Attention: Secretary, 3636 N. Central Ave.,
Suite 1200, Phoenix, Arizona 85012; or (c) by hand delivery or otherwise to
Cavco Industries, Inc., Attention: Secretary, 3636 N. Central Ave., Suite 1200,
Phoenix, Arizona 85012. Notwithstanding the foregoing, in the event that the
address of the Company is changed, any such notice shall instead be made
pursuant to the foregoing provisions at the Company’s current address.


          Any notices provided for in this Restricted Stock Unit Agreement or in
the Plan shall be given in writing or by such electronic means, as permitted by
the Administrator, and shall be deemed effectively delivered or given upon
receipt or, in the case of notices delivered by the Company to the Grantee, five
days after deposit in the United States mail, postage prepaid, addressed to the
Grantee at the address specified at the end of this Agreement or at such other
address as the Grantee hereafter designates by written notice to the Company.


7.
Assignment of Award.



          Except as otherwise permitted by the Administrator, the Grantee’s
rights under the Plan and this Restricted Stock Unit Agreement are personal; no
assignment or transfer of the Grantee’s rights under and interest in this Award
may be made by the Grantee other than by will, by beneficiary designation, by
the laws of descent and distribution or by a qualified domestic relations order;
and this Award is payable only to the Grantee during his lifetime, except as
otherwise provided in this Agreement. After the death of the Grantee, payment of
the Award shall be permitted only to the Grantee’s designated beneficiary or, in
the absence of a designated beneficiary and as required by applicable law, the
Grantee’s spouse or executor or the personal representative of the Grantee’s
estate (or by his assignee, in the event of a permitted assignment) and only to
the extent that the Award was payable on the date of the Grantee’s death.







--------------------------------------------------------------------------------





8.
Stock Certificates.



          Certificates, if any, representing the shares of Common Stock issued
pursuant to the Award will bear all legends required by law and necessary or
advisable to effectuate the provisions of the Plan and this Award. The Company
may place a “stop transfer” order against shares of the Common Stock issued
pursuant to this Award until all restrictions and conditions set forth in the
Plan or this Agreement and in the legends referred to in this Section 8 have
been complied with.


9.
Stockholder Rights.



          The Grantee shall have no rights of a stockholder with respect to
shares of Common Stock subject to the Award unless and until (i) such time as
the Award has been paid pursuant to Section 4 above, and (ii) shares of Common
Stock have been transferred to the Grantee (including, without limitation,
through a book entry credit or electronic delivery of certificates).


10.
Successors and Assigns.



          This Agreement shall bind and inure to the benefit of and be
enforceable by the Grantee, the Company and their respective permitted
successors and assigns (including personal representatives, heirs and legatees),
except that the Grantee may not assign any rights or obligations under this
Agreement except to the extent and in the manner expressly permitted herein.


11.
Tax Advice.



The Grantee acknowledges that neither the Company nor any of its representatives
has provided to the Grantee any tax-related advice with respect to the matters
covered by this Agreement.


12.
No Service Guaranteed.



          This Agreement shall not be construed to confer upon the Grantee any
right to continue service with the Company and shall not limit the right of the
Company, in its sole and absolute discretion, to terminate the Grantee’s service
at any time for any reason.


13.
Governing Law.



          The Plan and this Agreement and and all determinations made and
actions taken pursuant hereto, to the extent not otherwise governed by mandatory
provisions of the Act or other securities laws of the United States, shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to any conflicts of law principles thereof that would require
the application of the laws of another jurisdiction. The Company and the Grantee
hereby submit to the jurisdiction of the state and federal courts of Arizona
with respect to matters relating to the Plan and this Agreement and agree not to
raise or assert the defense that such forum is not convenient for such party.


          14. Entire Agreement; Amendment; Severability.


          This Agreement (including all exhibits attached hereto, which are
incorporated herein and made a part hereof for all purposes), together with the
Plan and all administrative interpretations thereunder (as described in Section
1 above) shall constitute the entire agreement between the parties hereto
relating to the subject matter hereof. This Agreement cannot be modified,
altered, or amended except by an agreement, in writing, signed by both the
Company and the Grantee. If any provision of this Agreement, or the application
of any such provision to any person or circumstance, is held to be unenforceable
or invalid by any court of competent jurisdiction or under any applicable law,
the parties hereto shall negotiate an equitable adjustment to the provisions of
this Agreement with the view to





--------------------------------------------------------------------------------





effecting, to the greatest extent possible, the original purpose and intent of
this Agreement, and in any event, the validity and enforceability of the
remaining provisions of this Agreement shall not be affected thereby.


15. Transfer of Personal Data.


The Grantee authorizes, agrees and unambiguously consents to the transmission by
the Company of any personal data information related to this Award for
legitimate business purposes (including, without limitation, the administration
of this Award and the Plan). This authorization and consent is voluntarily and
freely given by the Grantee.


16. Clawback.


Pursuant to Section 21 of the Plan, Awards issued under the Plan are subject to
potential forfeiture or recovery to the fullest extent called for by law, any
applicable listing standard, or any current or future clawback policy that may
be adopted by the Company from time to time, including, without limitation, any
clawback policy adopted to comply with the final rules issued by the Securities
and Exchange Commission and the final listing standards to be adopted by the
NASDAQ pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act. By accepting this Award, the Grantee consents to the potential
forfeiture or recovery of this Award pursuant to applicable law, listing
standard, and/or Company clawback policy, and agrees to be bound by and comply
with the clawback policy and to return to the Company the full amount required
by the clawback policy.


17. Section 409A.


This Agreement is intended to comply with Section 409A of the Code or an
exemption thereunder and shall be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Grantee on account of non-compliance with Section 409A of
the Code. If the Company concludes that this Agreement is subject to the
requirements of Section 409A, neither the time nor the schedule of the payment
of the Restricted Stock Units may be accelerated or subject to a further
deferral except as permitted pursuant to Section 409A of the Code and the
applicable regulations. In addition, if the Company concludes that this
Agreement is subject to Section 409A, payment of the Restricted Stock Units may
be delayed only in accordance with Section 409A of the Code and the applicable
regulations.
 
 
 
 
THE COMPANY:
 
 
 
 
 
 
 
CAVCO INDUSTRIES, INC.
 
 
Date:
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 
President and
Chief Executive Officer
 

 
         The Grantee hereby accepts the foregoing Restricted Stock Unit
Agreement, subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.
 
 
 
 
 
Date:
 
 
GRANTEE:
 
 
 
 
 
 
 
 
 
Grantee’s Address:
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------






EXHIBIT “A”


DEFINITIONS


Change in Control:


          For the purpose of this Agreement, a “Change in Control” shall mean
the occurrence of any of the following events:


(a)
The acquisition by any Person of beneficial ownership of securities of the
Company (including any such acquisition of beneficial ownership deemed to have
occurred pursuant to Rule 13d-5 under the Exchange Act) if, immediately
thereafter, such Person is the beneficial owner of (i) 50% or more of the total
number of outstanding shares of any single class of Company Common Stock or
(ii) 40% or more of the total number of outstanding shares of all classes of
Company Common Stock, unless such acquisition is made (a) directly from the
Company in a transaction approved by a majority of the members of the Incumbent
Board or (b) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company;



(b)
Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (or who is otherwise designated as a member
of the Incumbent Board by such a vote) shall be considered as though such
individual were a member of the Incumbent Board, except that any such individual
shall not be considered a member of the Incumbent Board if his or her initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;



(c)
The consummation of a Business Combination, unless, immediately following such
Business Combination, (i) more than 50% of both the total number of then
outstanding shares of common stock of the parent corporation resulting from such
Business Combination and the combined voting power of the then outstanding
voting securities of such parent corporation entitled to vote generally in the
election of directors will be (or is) then beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the beneficial
owners, respectively, of the outstanding shares of Company Common Stock
immediately prior to such Business Combination in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the outstanding shares of Company Common Stock, (ii) no Person (other than any
employee benefit plan (or related trust) of the Company or any corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 40% or more of the total number of then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of the parent
corporation resulting from such Business Combination were members of the
Incumbent Board immediately prior to the consummation of such Business
Combination; or

 
(d)
Approval by the Board and the stockholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) a Major Asset Disposition (or,
if there is no such approval by stockholders, consummation of such Major Asset
Disposition) unless, immediately following such Major Asset Disposition,
(A) Persons that were beneficial owners of the outstanding shares of Company
Common Stock immediately prior to such Major Asset Disposition beneficially own,
directly or indirectly, more than 50% of the total number of then outstanding
shares of common stock and the combined voting power of the then outstanding
shares of voting stock of the Company (if it continues to exist) and of the
Acquiring Entity in substantially the same proportions as their ownership
immediately prior to such Major Asset Disposition of the outstanding shares of
Company






--------------------------------------------------------------------------------





Common Stock; (B) no Person (other than any employee benefit plan (or related
trust) of the Company or such entity) beneficially owns, directly or indirectly,
40% or more of the then outstanding shares of common stock or the combined
voting power of the then outstanding voting securities of the Company (if it
continues to exist) and of the Acquiring Entity entitled to vote generally in
the election of directors and (C) at least a majority of the members of the
Board of the Company (if it continues to exist) and of the Acquiring Entity were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such Major Asset Disposition.


For purposes of the foregoing:


(i)
the term “Person” means an individual, entity or group;



(ii)
the term “group” is used as it is defined for purposes of Section 13(d)(3) of
the Exchange Act;



(iii)
the terms “beneficial owner”, “beneficially ownership” and “beneficially own”
are used as defined for purposes of Rule 13d-3 under the Exchange Act;



(iv)
the term “Business Combination” means (x) a merger, consolidation or share
exchange involving the Company or its stock or (y) an acquisition by the
Company, directly or through one or more subsidiaries, of another entity or its
stock or assets;



(v)
the term “Company Common Stock” shall mean the Common Stock, par value $.01 per
share, of the Company;



(vi)
the term “Exchange Act” means the Securities Exchange Act of 1934, as amended.



(vii)
the phrase “parent corporation resulting from a Business Combination” means the
Company if its stock is not acquired or converted in the Business Combination
and otherwise means the entity which as a result of such Business Combination
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries;



(viii)
the term “Major Asset Disposition” means the sale or other disposition in one
transaction or a series of related transactions of 50% or more of the assets of
the Company and its subsidiaries on a consolidated basis; and any specified
percentage or portion of the assets of the Company shall be based on fair market
value, as determined by a majority of the members of the Incumbent Board;



(ix)
the term “Acquiring Entity” means the entity that acquires the largest portion
of the assets sold or otherwise disposed of in a Major Asset Disposition (or the
entity, if any, that owns a majority of the outstanding voting stock of such
acquiring entity entitled to vote generally in the election of directors or
members of a comparable governing body); and



(x)
the phrase “substantially the same proportions,” when used with reference to
ownership interests in the parent corporation resulting from a Business
Combination or in an Acquiring Entity, means substantially in proportion to the
number of shares of Company Common Stock beneficially owned by the applicable
Persons immediately prior to the Business Combination or Major Asset
Disposition, but is not to be construed in such a manner as to require that the
same ratio or number of shares of such parent corporation or Acquiring Entity be
issued, paid or delivered in exchange for or in respect of the shares of each
class of Company Common Stock.








--------------------------------------------------------------------------------





The transfer of equity interests or assets of the Company in connection with a
bankruptcy filing by or against the Company under Title 11 of the United States
Code will not be considered to be a “Change in Control” for purposes of this
Agreement. Notwithstanding the foregoing a Change in Control shall not occur in
the case of Awards that are subject to the requirements of Section 409A of the
Code unless such Change in Control constitutes a “change in control event” as
defined in Section 409A of the Code and the regulations thereunder.


Disability:


For the purpose of this Agreement, “Disability” shall mean the Grantee has been
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months. In conjunction with determining Disability for purposes of this
Agreement, the Grantee hereby: (i) consents to any such examinations, to be
performed by a qualified medical provider selected by the Company and approved
by the Grantee (which approval shall not be unreasonably withheld), which are
relevant to a determination of whether the Grantee has incurred a Disability;
and (ii) agrees to furnish such medical information as may be reasonably
requested.





--------------------------------------------------------------------------------






EXHIBIT “B”


DEFERRAL ELECTION FORM


This Deferral Election Form (the “Election Form”) is made by
______________________ (the “Grantee”) with respect to that certain Restricted
Stock Unit Award (“RSU Award”) to be made by Cavco Industries, Inc., a Delaware
corporation (“Cavco” or the “Company”), to the Grantee on ______________, 20___
(the “Grant Date”) pursuant to a Restricted Stock Unit Agreement, dated as of
the Grant Date (the “RSU Agreement”), to be entered into by and between Cavco
and the Grantee.


In accordance with Section 4 of the RSU Agreement, the Grantee hereby
irrevocably elects to receive payment with respect to the RSU Award on the first
to occur of the following dates (check one box):


_________________, 20_____ (the “Deferred Payout Date”); or


the date the Grantee ceases to be a member of the Board for any reason pursuant
to a Separation from Service (as defined in Treasury Regulation Section
1.409A-1(h)).


(Note: If the first box above is checked, the Deferred Payout Date must be a
date that is after the 12 month anniversary of the Grant Date.)


If you do not return a properly completed and timely Election Form, the Common
Stock subject to your vested RSU Award will not be deferred and, instead, will
be paid at the time set forth in Section 4(a) of the Agreement.


I understand that my decision to defer the settlement the RSU Award will make me
only a general, unsecured creditor of the Company. I also understand that the
amounts deferred will be taxed as ordinary income in the year ultimately paid.
If the Company determines that it is required to withhold for any taxes,
including, but not limited to, income or employment taxes, prior to the deferred
payment date, I agree that the Company will withhold from the amounts due to me.


This Election Form shall be governed by and subject to the RSU Agreement. Once
executed and delivered to the Secretary of the Company, this Election Form
cannot be amended or modified.


To be effective, we must receive a properly completed Election Form no later
than the date immediately preceding the Grant Date. By signing this Election
Form, you authorize implementation of the above instructions and you acknowledge
and agree that, as of your valid submission of this Election Form to the
Company, the deferral elections that you have made on this Election Form will be
irrevocable.


                            
(Signature of the Grantee)


Printed Name:                             


Date:                         
(Note: Date must be before the Grant Date)









--------------------------------------------------------------------------------





AGREED TO AND ACCEPTED:


CAVCO INDUSTRIES, INC.,
a Delaware corporation


By:                         


Printed Name:                     


Title:                         


Date:



